1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE ROCKY NICKLAS,                              Case No. 1:18-cv-00119-LJO-EPG (PC)
12                       Plaintiff,
                                                        ORDER APPOINTING LIMITED
13           v.                                         PURPOSE COUNSEL FOR SETTLEMENT
14    W. KOKOR and MS. MATA,
15                       Defendants.
16

17          Steve Rocky Nicklas (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. The Court finds that the

19   appointment of counsel for Plaintiff is warranted for the limited purpose of assisting Plaintiff

20   prepare for and participate in a settlement conference. Justin A. Palmer has been selected from

21   the Court’s Pro Bono Attorney Panel to represent Plaintiff for this limited purpose and has agreed

22   to be appointed.

23          Accordingly, IT IS HEREBY ORDERED that:

24      1. Justin A. Palmer is appointed as limited purpose counsel in the above entitled matter.

25          This appointment is for the limited purpose of assisting Plaintiff with preparing for and

26          participating in a settlement conference.

27      2. Justin A. Palmer’s appointment will terminate fifteen days after completion of the

28          settlement conference, or any continuation of the settlement conference.

                                                        1
1

2      3. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

3         spark@caed.uscourts.gov, if he has any questions related to the appointment.

4      4. The Clerk of Court is directed to serve a copy of this order upon Justin A. Palmer,

5         Filer/Palmer, LLP, 249 E. Ocean Blvd., Suite 501, Long Beach, CA 90802.

6
     IT IS SO ORDERED.
7

8      Dated:    February 13, 2019                          /s/
9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    2
